COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Nasser Chehab v. BBVA USA
Appellate case numbers:     01-20-00766-CV & 01-20-00767-CV
Trial court case numbers: 2020-39917 & 2020-49180
Trial court:                189th District Court of Harris County

        Appellant, Nasser Chehab, has filed two pro se notices of appeal arising out of two
trial court case numbers related to appellee, BBVA USA. On November 5, 2020, appellant
filed a notice of appeal in trial court case number 2020-39917, assigned appellate case
number 01-20-00766-CV, challenging two trial court orders, including: (1) an October 7,
2020 order granting appellee, BBVA USA’s “Motion for Sanctions for [Appellant] Filing
Yet Another Frivolous Lawsuit and/or Motion to Declare [Appellant] a Vexatious Litigant
and Motion for Security,” and (2) an October 15, 2020 “Final Summary Judgment” order
granting appellee’s motion to dismiss pursuant to Texas Rule of Civil Procedure 91a or, in
the alternative, motion for summary judgment.
        The appellate record in appellate case number 01-20-00766-CV was due to be filed
by December 14, 2020. See TEX. R. APP. P. 35.1. Neither the clerk’s record nor the
reporter’s record was filed with this Court. Accordingly, on December 16, 2020, the Clerk
of this Court issued a notice to the trial court clerk, requesting that the clerk’s record be
filed within thirty days. The trial court clerk was further advised to notify this Court “[i]f
the appellant has not made arrangements for paying for the record.” Because the appellate
record is not yet complete, the time for filing appellant’s brief cannot yet be determined.
See TEX. R. APP. P. 38.6(a). Despite this, on December 22, 2020, appellant filed a brief in
appellate case number 01-20-00766-CV with this Court. Because no clerk’s record has
been filed in appellate case number 01-20-00766-CV, appellant’s brief does not contain
any “record references” or “a clear and concise argument for the contentions made, with
appropriate citations to authorities and the record.” TEX. R. APP. P. 38.1(d), (g), (i).
        Accordingly, we strike appellant’s brief, filed on December 22, 2020 in appellate
case number 01-20-00766-CV, for failure to comply with Texas Rule of Appellate
Procedure 38.1. Because we strike appellant’s brief for these reasons, appellee’s “Motion
to Strike Appellant’s Brief,” filed in appellate case number 01-20-00766-CV, is dismissed
as moot. Appellant is directed to file a brief in appellate case number 01-20-00766-CV
that complies with the requirements of Texas Rule of Appellate Procedure 38.1 within
thirty days of the date the clerk’s record is filed, or the date the reporter’s record is filed,
whichever is later. See TEX. R. APP. P. 38.1, 38.6(a).
        Also on November 5, 2020, appellant filed a notice of appeal in trial court case
number 2020-49180, assigned appellate case number 01-20-00767-CV, challenging three
trial court orders, including: (1) an October 7, 2020 order denying appellant’s “Motion to
Show Authority,” (2) an October 7, 2020 order of “realignment of the parties and
modification of the style” of the trial court case, and (3) an October 15, 2020 “Final
Summary Judgment” order granting appellee’s motion to dismiss pursuant to Texas Rule
of Civil Procedure 91a or, in the alternative, motion for summary judgment.
        The appellate record in appellate case number 01-20-00767-CV was due to be filed
by December 14, 2020. See TEX. R. APP. P. 35.1. Neither the clerk’s record nor the
reporter’s record was filed with this Court. Accordingly, on December 16, 2020, the Clerk
of this Court issued a notice to the trial court clerk, requesting that the clerk’s record be
filed within thirty days. The trial court clerk was further advised to notify this Court “[i]f
the appellant has not made arrangements for paying for the record.” Because the appellate
record in appellate case number 01-20-00767-CV is not yet complete, the time for filing
appellant’s brief cannot yet be determined. See TEX. R. APP. P. 38.6(a). Despite this, on
December 30, 2020, in appellate case number 01-20-00767-CV, appellant filed a “Motion
for Extension of Time to File Appellant’s Brief.”
        Because the time for filing appellant’s brief in appellate case number
01-20-00767-CV has not yet come due, appellant’s motion for extension of time to file his
brief is dismissed as moot. Appellant is directed to file a brief in appellate case number
01-20-00767-CV that complies with the requirements of Texas Rule of Appellate
Procedure 38.1 within thirty days of the date the clerk’s record is filed, or the date the
reporter’s record is filed, whichever is later. See TEX. R. APP. P. 38.1, 38.6(a).
       It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra__________
                    Acting individually  Acting for the Court


Date: ___January 26, 2021_____